662 F.2d 1110
Donald E. MUIR, H. Jeff Buttram, and O. Navarro Faircloth,Plaintiffs-Appellants,v.ALABAMA EDUCATIONAL TELEVISION COMMISSION; Jacob Walker,etc., et al., Defendants-Appellees.Gertrude BARNSTONE and Harvey Malyn, Plaintiffs-Appellees,v.The UNIVERSITY OF HOUSTON, KUHT-TV, et al., Defendants-Appellants.
Nos. 80-7546, 81-2011.
United States Court of Appeals,Fifth Circuit.*
Nov. 16, 1981.

Appeal from the United States District Court for the Northern District of Alabama; J. Foy Guin, Jr., Judge.
Appeal from the United States District Court for the Southern District of Texas, 514 F. Supp. 670; Gabrielle K. McDonald, Judge.


1
Edward Still, Birmingham, Ala., Neil Bradley, Atlanta, Ga., for plaintiffs-appellants.


2
Leitman, Siegal & Payne, P.A., Eddie Leitman, Andrew P. Campbell, Birmingham, Ala., for defendants-appellees.


3
Theodore D. Frank, Washington, D.C., for Public Broadcasting Service, amicus.


4
Lonny F. Zwiener, Asst. Atty. Gen., Austin, Tex., Pat Bailey, Houston, Tex., for defendants-appellants.


5
Marjorie S. Reed, Daniel M. Armstrong, Deputy Gen. Counsel, Linda Oliver, FCC, Washington, D.C., for amicus curiae FCC.


6
David H. Berg & Associates, Philip Zelikow, David Berg, Houston, Tex., for plaintiffs-appellees.


7
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


8
(Opinion September 21, 1981, 5 Cir., 1981 656 F.2d 1012).


9
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


10
(Opinion October 30, 1981, 5 Cir., 1981 660 F.2d 137).


11
Before GODBOLD, Chief Judge,** BROWN, AINSWORTH, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, JR., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, WILLIAMS and GARWOOD, Circuit Judges.

BY THE COURT:

12
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


13
IT IS ORDERED that these causes shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs,IT IS FURTHER ORDERED that these causes be consolidated for rehearing and disposition by the Court en banc.



*
 Former Fifth Circuit cases, Section 9(1) of Public Law 96-452-October 14, 1980


**
 Chief Judge Godbold recused himself and, therefore, did not participate in this decision